           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 1 of 28




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Charles K. Verhoeven (Bar No. 170151)
 2   charlesverhoeven@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5   David A. Nelson (pro hac vice application forthcoming)
     davidnelson@quinnemanuel.com
 6 191 N. Wacker Drive, Suite 2700
   Chicago, Illinois 60606
 7 Telephone:     (312) 705-7400
   Facsimile:     (312) 705-7401
 8

 9 Attorneys for GOOGLE LLC

10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12 GOOGLE LLC,                                         CASE NO. 3:20-CV-3845

13                 Plaintiff,                          COMPLAINT FOR PATENT
                                                       INFRINGEMENT
14          vs.
                                                       DEMAND FOR JURY TRIAL
15 SONOS, INC.,

16                 Defendant.

17

18

19                          COMPLAINT FOR PATENT INFRINGEMENT
20          1.     Plaintiff Google LLC (“Google”), by and through its attorneys, and for its
21 Complaint against Sonos, Inc. (“Sonos”), hereby alleges the following:

22                                    NATURE OF THE ACTION
23          2.     Google brings this action against Sonos for infringement of U.S. Patent No.
24 7,899,187 (the “’187 patent”), U.S. Patent No. 8,583,489 (the “’489 patent”), U.S. Patent No.

25 10,140,375 (the “’375 patent”), U.S. Patent No. 7,065,206 (the “’206 patent”), and U.S. Patent No.

26 10,229,586 (the “’586 patent”) (collectively, the “Patents-in-Suit”).

27

28

                                                                                    Case No. 3:20-CV-3845
                                                                                             COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 2 of 28




 1                                           BACKGROUND
 2          3.     Google was founded in 1998, and has a mission to organize the world’s

 3 information and make it universally accessible and useful. Over the past two decades, in service

 4 of that mission, Google has become one of the world’s most innovative technology companies.

 5          4.     Google’s revolutionary advances in search, software, mobile computing, wireless

 6 networking, content streaming, machine learning, and voice-assisted technologies including

 7 speech recognition and advanced audio processing, have changed and improved millions of lives.

 8          5.     As part of its commitment to innovation, Google has invested significantly in

 9 extensive research and development efforts, including its own research, as well as investments in

10 and acquisitions of other cutting-edge technology companies. Google is the current assignee of

11 tens of thousands of patents worldwide.

12                           GOOGLE’S PARTNERSHIP WITH SONOS
13          6.     Google partners with other companies to bring Google’s innovations to millions of

14 shared customers. In particular, Google has long had a continued partnership with Sonos. In these

15 collaborations, Sonos has repeatedly asked Google for assistance, so that Sonos could employ

16 Google technology to improve Sonos’ products.

17          7.     In 2013, Sonos asked for Google’s assistance to integrate with Google’s popular

18 Play Music service. Google gave Sonos that assistance, and provided significant engineering

19 resources, technical support, and other resources to integrate Sonos’ products with Google’s Play

20 Music service in 2014.

21          8.     In 2016, Sonos again asked for Google’s assistance–this time to integrate with

22 Google’s innovative Assistant software. And again, Google was willing to help. Google gave

23 Sonos significant assistance in designing, implementing, and testing a solution that would bring

24 Google’s voice recognition software to Sonos’ devices. This effort again involved substantial

25 Google engineering resources, including significant months of employee work time, for the initial

26 launch of Google’s Assistant on Sonos’ products in May 2019.

27          9.     Google is proud of its more than five-year partnership with Sonos, and has worked

28 constructively with Sonos to make the companies’ products work seamlessly by building special

                                                     -2-                            Case No. 3:20-CV-3845
                                                                                             COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 3 of 28




 1 integrations for Sonos. For instance, when Google rolled out the ability to set a Sonos speaker as

 2 the default option for Google Assistant, it was the first time Google had done that for any partner

 3 company.

 4          10.     Sonos has made false claims about the companies’ shared work and Google’s

 5 technology in the lawsuits that Sonos filed against Google earlier this year. While Google rarely

 6 sues other companies for patent infringement, it must assert its intellectual property rights here.

 7          SONOS’ INFRINGEMENT OF GOOGLE’S INTELLECTUAL PROPERTY
 8          11.     Sonos is using substantial volumes of Google’s technology, including patented

 9 Google innovations in search, software, networking, audio processing, and digital media

10 management and streaming, both in Sonos’ hardware products and in Sonos’ software and service

11 offerings, including the current-generation Sonos controller application (hereafter “S2 App”),

12 prior-generation Sonos controller application (hereafter “S1 Controller App ”), and the Sonos

13 Radio service.

14          12.     Google has patents on innovative technologies that allow networked digital audio

15 devices to create robust wireless communications networks, access and play copy-protected

16 media, adaptively control echo and ambient noise, and search multiple music libraries

17 simultaneously. Sonos is using, without permission, these Google technologies in Sonos’ products

18 to enable multiple commercially-desirable features, for example, to allow for easier configuration

19 of and extensions to multi-speaker networks; to facilitate the management and use of multiple

20 music services with Sonos speakers; to permit playing copy-protected digital media, including

21 Sonos’ new Sonos Radio service; and to allow Sonos to use noise suppression and echo

22 cancellation to obtain accurate audio input. Sonos uses these technologies to offer a number of

23 products and services, including, inter alia, the Sonos One, One SL, Five, Play:1, Play:3, Play:5,

24 Playbar, Playbase, Beam, Arc, Move, Connect:Amp, Amp, Connect, Sub, and the Sonos S1

25 Controller App and S2 App (collectively, the “Accused Products”).

26          13.     Sonos is actively infringing Google’s intellectual property. Sonos has no license to

27 use Google’s patents. Because Sonos refuses to cease its infringement, and is unwilling to

28

                                                      -3-                             Case No. 3:20-CV-3845
                                                                                               COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 4 of 28




 1 recognize the value of Google’s technology through a license, Google has filed this suit to protect

 2 its intellectual property.

 3                                             THE PARTIES
 4          14.     Plaintiff Google LLC is a subsidiary of Alphabet Inc. with its principal place of

 5 business located in Mountain View, California 94043.

 6          15.     Defendant Sonos, Inc. is a Delaware corporation with headquarters at 614 Chapala

 7 Street, Santa Barbara, California 93101.

 8                                    JURISDICTION AND VENUE
 9          16.     This is a civil action for patent infringement arising under the patent laws of the

10 United States, Title 35 of the United States Code. This Court has exclusive subject matter

11 jurisdiction over this Complaint pursuant to 28 U.S.C. Sections 1331 and 1338(a).

12          17.     This Court has personal jurisdiction over Sonos. Sonos is registered to do business

13 in the State of California (Registration No. C2465272), has its headquarters in the State of

14 California, and has offices in this District. Sonos, directly and through agents, regularly does,

15 solicits, and transacts business in this District and elsewhere in the State of California. Those acts

16 have caused injury to Google, including within this District.

17          18.     Venue is proper in this District under 28 U.S.C. Sections 1391 and 1400(b). Sonos

18 has a regular and established place of business in this District—specifically, offices and employees

19 located at 550 Montgomery Street, Suite 750, San Francisco, CA 94111. Sonos lists this

20 San Francisco office on its website (https://www.sonos.com/en-us/contact, a true and correct copy

21 of which is attached as Exhibit 1), and the Sonos office at this location is advertised by Sonos as a

22 current place of business (including in the building’s directory in the public lobby). Sonos has

23 also committed acts of infringement in this District by selling, using, importing, and/or offering

24 for sale the Accused Products in this District.

25                                  INTRADISTRICT ASSIGNMENT
26          19.     For purposes of intradistrict assignment under Civil Local Rules 3-2(c) and 3-5(b),

27 this Intellectual Property Action will be assigned on a district-wide basis.

28

                                                       -4-                             Case No. 3:20-CV-3845
                                                                                                COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 5 of 28




 1                                      FIRST CAUSE OF ACTION
 2                                (Infringement of Patent No. 7,899,187)
 3          20.     Google incorporates all of the above paragraphs as though fully set forth herein.

 4          21.     U.S. Patent No. 7,899,187, titled “Domain-Based Digital-Rights Management

 5 System with Easy and Secure Device Enrollment,” was duly and lawfully issued by the United

 6 States Patent and Trademark Office on March 1, 2011. A true and correct copy of the ’187 patent

 7 is attached to this Complaint as Exhibit 2.

 8          22.     Google is the owner by assignment of all rights, title, and interest in the ’187

 9 patent, including the right to bring this suit for past and future damages and/or injunctive relief.

10          23.     The ’187 patent is valid and enforceable.

11          24.     Sonos infringes one or more claims of the ’187 patent, including but not limited to

12 claim 10 (the “Asserted ’187 Claims”), directly and/or indirectly via induced infringement and/or

13 by contributory infringement. Sonos infringes the Asserted ’187 Claims by making, using,

14 importing, selling for importation, and/or selling after importation into the United States at least

15 the Sonos One, One SL, Play:1, Play:3, Play:5, Playbar, Playbase, Beam, Move, Connect:Amp,

16 Amp, Connect, Port, and Sub products (the “Accused ’187 Products”) in violation of 35 U.S.C.

17 Sections 271(a)-(b). On information and belief, the Accused ’187 Products satisfy all claim

18 limitations of the Asserted ’187 Claims at the time of their importation into and/or sale in the

19 United States.

20          25.     Sonos had actual knowledge of the ’187 patent or was willfully blind to its

21 existence at least as early as October 25, 2016, and no later than the filing of this action.

22          26.     Sonos directly infringes the Asserted ’187 Claims by making, using, offering to

23 sell, or selling the Accused ’187 Products in the United States and by importing the Accused ’187

24 Products into the United States in violation of 35 U.S.C. Section 271(a). Sonos infringes at least

25 claim 10 of the ’187 patent for at least the following reasons:

26          27.     To the extent the preamble is limiting, the Accused ’187 Products each constitute

27 an apparatus.

28

                                                       -5-                             Case No. 3:20-CV-3845
                                                                                                COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 6 of 28




 1          28.     On information and belief, the Accused ’187 Products comprise communication

 2 circuitry that is capable of receiving domain information from a device existing within a domain

 3 of devices, which share rights associated with a common account, for use in accessing protected

 4 digital content within a digital-rights management system. For example, the Accused ’187

 5 Products can connect directly to other products via an ad hoc or infrastructure WiFi network

 6 connection or a wired, Ethernet connection. The Sonos User Guide explains how the Accused

 7 ’187 Products can be added to a current Sonos “household” that has already been configured using

 8 the “Add Product” feature in the “System” settings of a Sonos controller application, e.g., the

 9 Sonos S1 Controller App or the Sonos S2 App. Sonos User Guide at 4-5 (Sept. 2019)

10 (https://www.sonos.com/support/en/pdfs/sonos-user-guide.pdf), a true and correct copy of which

11 is attached as Exhibit 3. On information and belief, when an Accused ’187 Product is introduced

12 into a prior configured network, it is capable of receiving information pertaining to devices

13 previously configured within the “household” domain, such that access to protected music from a

14 common music streaming account can be shared amongst the Accused ’187 Products that

15 comprise that domain.

16          29.     On information and belief, the Accused ’187 Products include storage for storing

17 the domain information. For example, each of the Accused ’187 Products include storage (e.g.,

18 random access or flash memory) that, on information and belief, stores at least information

19 pertaining to the domain of devices, such as a household identifier.

20          30.     On information and belief, the Accused ’187 Products comprise logic circuitry for

21 providing the domain information stored therein to a key issuer, which is separate from the

22 domain of devices (e.g., a Sonos “household”). For example, on information and belief, the

23 Accused ’187 Products include logic circuitry that is used to provide information pertaining to the

24 domain of devices, such as household identification, to an external server, or key issuer, that is

25 separate from the Sonos household. On information and belief, this information is provided by the

26 Accused ’187 Products in order to obtain security information from the key issuer necessary to

27 play back encrypted or encoded digital content transmitted from third-party sources.

28

                                                      -6-                             Case No. 3:20-CV-3845
                                                                                               COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 7 of 28




 1          31.    On information and belief, the Accused ’187 Products’ provision of domain

 2 information to the key issuer causes the key issuer to responsively issue a private key to the

 3 Accused ’187 Products for use in accessing protected digital content provided thereto, wherein the

 4 private key is based on the domain information and is utilized by all devices within the domain of

 5 devices. For example, on information and belief, in response to an Accused ’187 Product

 6 providing information identifying the domain of which it is a part—e.g., its “householdID”—to an

 7 external server, the server will respond with a certificate and/or private key that allows the

 8 Accused ’187 Product to play back encrypted or encoded digital content. On information and

 9 belief, this security information is provided based on domain information supplied by the Accused

10 ’187 Products. On information and belief, this provided security information is the same security

11 information used by all members of the domain.

12          32.    Sonos actively, knowingly, and intentionally induces the infringement of the

13 Asserted ’187 Claims by actively encouraging others to make, use, offer to sell, or sell the

14 Accused ’187 Products in the United States and/or import the Accused ’187 Products into the

15 United States in violation of 35 U.S.C. Section 271(b). Sonos knows (or should know) that its

16 actions will induce users of the Accused ’187 Products to directly infringe the Asserted ’187

17 Claims. Those users then directly infringe the Asserted ’187 Claims. For example, Sonos

18 promotes and advertises the use of the Accused ’187 Products, including the Sonos One, One SL,

19 Five, Play:1, Play:3, Play:5, Playbar, Playbase, Beam, Arc, Move, Connect:Amp, Amp, Connect,

20 Port, and Sub products, on its website (https://www.sonos.com/en-us/home, a true and correct

21 copy of which is attached as Exhibit 4) and in other promotional materials like user manuals and

22 user guides. Sonos advertises and instructs its customers and potential customers to purchase and

23 set up one or more of the Accused ’187 Products to directly infringe the Asserted ’187 Claims by

24 creating a household with connected Accused ’187 Products to “[l]isten in any or every room” to

25 music or other content by “group[ing] all your speakers to play music in sync.” Sonos Website

26 “Listen Your Way” (https://www.sonos.com/en-us/listen-your-way), a true and correct copy of

27 which is attached as Exhibit 5. By instructing its customers and potential customers to create a

28 household and configure the Accused ’187 Products to stream DRM-protected third-party content,

                                                      -7-                             Case No. 3:20-CV-3845
                                                                                               COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 8 of 28




 1 Sonos induces its customers and potential customers to use at least the invention of Claim 10 of

 2 the ’187 Patent. Additionally, Sonos instructs its customers and potential customers to use the

 3 invention of Claim 10 to allow the Accused ’187 Products to play encrypted music from service

 4 providers, including but not limited to Sonos’ own Sonos Radio music service, within a Sonos

 5 “household” configuration. See, e.g., “Listen Your Way” (https://www.sonos.com/en-us/listen-

 6 your-way), Exhibit 5. Sonos also provides customer support on its website where Sonos

 7 employees instruct customers to directly infringe the Asserted ’187 Claims by joining the Accused

 8 ’187 Products to a prior configured Sonos household that is configured to play encrypted music

 9 using. See, e.g., Sonos Community, Move: Using across multiple Sonos systems, January 12,

10 2020 (https://en.community.sonos.com/advanced-setups-229000/move-using-across-multiple-

11 sonos-systems-6835368), a true and correct copy of which is attached as Exhibit 6.

12          33.     Based on Sonos’ instructions, users of the Accused ’187 Products directly infringe

13 the Asserted ’187 patent. See, e.g., id.; Sonos Community, Spotify skips to next song or stops

14 playing, other sources work just fine meanwhile (https://en.community.sonos.com/

15 troubleshooting-228999/spotify-skips-to-next-song-or-stops-playing-other-sources-work-just-fine-

16 meanwhile-6806367?postid=16342847#post16342847), a true and correct copy of which is

17 attached as Exhibit 7.

18          34.     Sonos contributorily infringes the Asserted ’187 Claims by offering to sell or

19 selling within the United States or importing into the United States the Accused ’187 Products

20 (where each of the Accused ’187 Products is or contains a component of a patented machine,

21 manufacture, combination or composition, or a material or apparatus for use in practicing a

22 patented process, constituting a material part of the invention), knowing the same to be especially

23 made or especially adapted for use in infringing the ’187 patent, and not a staple article or

24 commodity of commerce suitable for substantial noninfringing use in violation of 35 U.S.C.

25 Section 271(c).

26          35.     Sonos’ infringement of the ’187 patent has been willful and deliberate because it

27 knew or should have known about the ’187 patent and the infringement of that patent at least as

28

                                                      -8-                             Case No. 3:20-CV-3845
                                                                                               COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 9 of 28




 1 early as October 2016 but acted despite an objectively high likelihood that such acts would result

 2 in infringement of the patent.

 3          36.     As the direct and proximate result of Sonos’ conduct, Google has suffered and, if

 4 Sonos’ conduct is not stopped, will continue to suffer, competitive harm, irreparable injury, and

 5 damages in an amount to be proven at trial. Because Google’s remedy at law is inadequate,

 6 Google seeks, in addition to damages, permanent injunctive relief. Google’s business operates in

 7 a competitive market and will continue suffering irreparable harm absent injunctive relief.

 8                                    SECOND CAUSE OF ACTION
 9                                (Infringement of Patent No. 8,583,489)
10          37.     Google incorporates all of the above paragraphs as though fully set forth herein.

11          38.     U.S. Patent No. 8,583,489, titled “Generating a Media Content Availability

12 Notification,” was duly and lawfully issued by the United States Patent and Trademark Office on

13 November 12, 2013 and assigned to Google Inc. A true and correct copy of the ’489 patent is

14 attached to this Complaint as Exhibit 8.

15          39.     Google is the owner of all rights, title, and interest in the ’489 patent, including the

16 right to bring this suit for past and future damages and/or injunctive relief.

17          40.     The ’489 patent is valid and enforceable.

18          41.     Sonos infringes one or more claims of the ’489 patent, including but not limited to

19 claim 15 (the “Asserted ’489 Claims”), directly and/or indirectly via induced infringement and/or

20 by contributory infringement. Sonos infringes the Asserted ’489 Claims by making, using,

21 importing, selling for importation, and/or selling after importation into the United States at least

22 the Sonos S1 Controller App and S2 App for storage in non-transitory memory (the “Accused

23 ’489 Products”) in violation of 35 U.S.C. Sections 271(a)-(b). On information and belief, the

24 Accused ’489 Products when stored in non-transitory memory satisfy all claim limitations of the

25 Asserted ’489 Claims at the time of their use in the United States.

26          42.     Sonos had actual knowledge of the ’489 patent or was willfully blind to its

27 existence at least as early as October 25, 2016, and no later than the filing of this action.

28

                                                        -9-                              Case No. 3:20-CV-3845
                                                                                                  COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 10 of 28




 1          43.     Sonos directly infringes the Asserted ’489 Claims by making, using, offering to

 2 sell, or selling the Accused ’489 Products in the United States in violation of 35 U.S.C. Section

 3 271(a). Sonos infringes at least claim 15 of the ’489 patent for at least the following reasons:

 4          44.     To the extent the preamble is limiting, the Accused ’489 Products are designed to

 5 be installed on, and are in fact installed on (by Sonos directly, and by Sonos customers based on

 6 instructions and directions received from Sonos), devices with one or more non-transitory

 7 computer-readable media having instructions therein, the instructions being executable by one or

 8 more processors.

 9          45.     On information and belief, the Accused ’489 Products include instructions that are

10 executable by one or more processors to execute a method comprising receiving, at the one or

11 more processors, a selection of media content and content delivery preferences, wherein the

12 content delivery preferences comprise a selection of a plurality of unique online content sources

13 specified by a user interface and user account data for each of the plurality of unique online

14 content sources. For example, on information and belief, the Accused ’489 Products include

15 instructions executable by one or more processors to add music services to Sonos and to search

16 those services for specific media content using a universal search feature. On information and

17 belief, the Accused ’489 Products specify “Music & Content” services on a user interface using

18 user account data for each respective unique online content source. See, e.g., Sonos Support “Add

19 a music service to Sonos” (https://support.sonos.com/s/article/2757?language=en_US), a true and

20 correct copy of which is attached as Exhibit 9; Sonos Website “Listen Your Way”

21 (https://www.sonos.com/en-us/listen-your-way), Exhibit 5. On information and belief, the

22 Accused ’489 Products also include instructions that are executable to receive a search query to

23 search selected Music & Content services for a selection of media content via the universal search

24 feature, and may present a subset of the online content sources that can fulfill the universal search

25 query for content.

26          46.     On information and belief, the Accused ’489 Products comprise instructions that

27 are executable by one or more processors to execute a method comprising requesting, over a

28 network, content availability data from the plurality of unique online content sources based at least

                                                      -10-                            Case No. 3:20-CV-3845
                                                                                               COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 11 of 28




 1 in part on the selection of media content and the user account data, wherein the content availability

 2 data indicates whether the selection of media content is available to a user account in the user

 3 account data. For example, on information and belief, the Accused ’489 Products request content

 4 availability data from unique online content sources in response to a search inquiry in the

 5 universal search feature seeking a selection of media content. On information and belief, content

 6 availability data are based at least in part on the selection of media content, the user account data,

 7 and specified “Music & Content” services. On information and belief, the content availability data

 8 indicates which services have the selection of media content available to the user account in the

 9 user account data.

10          47.     On information and belief, the Accused ’489 Products comprise instructions that

11 are executable by one or more processors to execute a method comprising receiving, at the one or

12 more processors, the content availability data. For example, on information and belief, the

13 Accused ’489 Products receive the content availability data and display on a user interface unique

14 online content sources that fulfill the universal search inquiry.

15          48.     On information and belief, the Accused ’489 Products comprise instructions that

16 are executable by one or more processors to execute a method comprising using the content

17 availability data to generate a notification for an electronic device, wherein the notification

18 indicates that the selection of media content is available to at least one user account in the user

19 account data from at least one of the plurality of unique online content sources. For example, on

20 information and belief, the Accused ’489 Products use the content availability data to generate a

21 notification indicating that media content sought via the universal search feature is available to at

22 least one user account in the user account data from at least one of the plurality of unique online

23 content sources.

24          49.     Sonos actively, knowingly, and intentionally induces the infringement of the

25 Asserted ’489 Claims by actively encouraging others to make, use, offer to sell, or sell the

26 Accused ’489 Products in the United States and/or import the Accused ’489 Products into the

27 United States in violation of 35 U.S.C. Section 271(b). Sonos knows (or should know) that its

28 actions will induce users of the Accused ’489 Products to directly infringe the Asserted ’489

                                                      -11-                             Case No. 3:20-CV-3845
                                                                                                COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 12 of 28




 1 Claims. For example, Sonos promotes and advertises the use of the Accused ’489 Products,

 2 including Sonos’ software application for iOS, Android, and desktops, in conjunction with Sonos’

 3 products like the Sonos One, One SL, Play:1, Play:3, Play:5, Playbar, Playbase, Beam, Move,

 4 Connect:Amp, Amp, Connect, Port, and Sub products, on its website (https://www.sonos.com/en-

 5 us/home, Exhibit 4) and in other promotional materials, such as user manuals and user guides.

 6 Sonos advertises and instructs its customers and potential customers to set up and control one or

 7 more of Sonos’ products, like the Sonos One, One SL, Five, Play:1, Play:3, Play:5, Playbar,

 8 Playbase, Beam, Arc, Move, Connect:Amp, Amp, Connect, Port, and Sub products, using the

 9 Accused ’489 Products, including Sonos’ software application for iOS and Android. Sonos

10 further advertises to and instructs its customers’ use of the Accused ’489 Products to search

11 different content sources (including Sonos’ music service and other third party services) and

12 provide the selected content to one or more of Sonos’ products. See, e.g., Sonos Blog

13 (https://blog.sonos.com/en/sonos-spotify-better-stronger/), a true and correct copy of which is

14 attached as Exhibit 10. By instructing its customers and potential customers to add additional

15 content providers to the account associated with the Sonos products, Sonos induces its customers

16 and potential customers to use the Accused ’489 Products to receive content delivery preferences

17 like a selection of a plurality of unique online content sources specified by a user interface and

18 user account data for each of the plurality of unique online content sources, with knowledge that

19 the same results in infringement of the Asserted ’489 Claims. See, e.g., Sonos Support “Add a

20 music service to Sonos” (https://support.sonos.com/s/article/2757?language=en_US), Exhibit 9.

21 Additionally, Sonos instructs its customers and potential customers to use the universal search in

22 the Accused ’489 Products to search for content across multiple connected music content

23 providers. See, e.g., Sonos Blog (https://blog.sonos.com/en/sonos-spotify-better-stronger/),

24 Exhibit 10 (“How do you bump A$AP Rocky, Alabama Shakes, or Ryan Adams Radio in your

25 living room? Simply, go to universal search on the app and type in the artist that you want listen

26 to. In the Spotify search results, click on the artist and select the first square on the next screen for

27 artist radio.”). Based on these instructions by Sonos, users of the Accused ’489 Products directly

28

                                                       -12-                             Case No. 3:20-CV-3845
                                                                                                 COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 13 of 28




 1 infringe the Asserted ’489 Claims. See, e.g., id.; Sonos Blog (https://blog.sonos.com/en/listen-on-

 2 sonos-five-new-music-services/), a true and correct copy of which is attached as Exhibit 11.

 3          50.     Sonos contributorily infringes the Asserted ’489 Claims by offering to sell or

 4 selling within the United States or importing into the United States the Accused ’489 Products

 5 (where each of the Accused ’489 Products is or contains a component of a patented machine,

 6 manufacture, combination or composition, or a material or apparatus for use in practicing a

 7 patented process, constituting a material part of the invention), knowing the same to be especially

 8 made or especially adapted for use in infringing the ’489 patent, and not a staple article or

 9 commodity of commerce suitable for substantial noninfringing use in violation of 35 U.S.C.

10 Section 271(c).

11          51.     Sonos’ infringement of the ’489 patent has been willful and deliberate because it

12 knew or should have known about the ’489 patent and the infringement of that patent at least as

13 early as October 2016 but acted despite an objectively high likelihood that such acts would result

14 in infringement of the patent.

15          52.     As the direct and proximate result of Sonos’ conduct, Google has suffered and, if

16 Sonos’ conduct is not stopped, will continue to suffer, competitive harm, irreparable injury, and

17 damages in an amount to be proven at trial. Because Google’s remedy at law is inadequate,

18 Google seeks, in addition to damages, permanent injunctive relief. Google’s business operates in

19 a competitive market and will continue suffering irreparable harm absent injunctive relief.

20                                     THIRD CAUSE OF ACTION
21                                (Infringement of Patent No. 10,140,375)
22          53.     Google incorporates all of the above paragraphs as though fully set forth herein.

23          54.     U.S. Patent No. 10,140,375, titled “Personalized Network Searching,” was duly and

24 lawfully issued by the United States Patent and Trademark Office on November 27, 2018 and

25 assigned to Google. A true and correct copy of the ’375 patent is attached to this Complaint as

26 Exhibit 12.

27          55.     Google is the owner of all rights, title, and interest in the ’375 patent, including the

28 right to bring this suit for past and future damages and/or injunctive relief.

                                                       -13-                              Case No. 3:20-CV-3845
                                                                                                  COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 14 of 28




 1          56.     The ’375 patent is valid and enforceable.

 2          57.     Sonos infringes one or more claims of the ’375 patent, including but not limited to

 3 claim 1 (the “Asserted ’375 Claims”), directly and/or indirectly via induced infringement and/or

 4 by contributory infringement. Sonos infringes the Asserted ’375 Claims by making, using,

 5 importing, selling for importation, and/or selling after importation into the United States at least

 6 the Sonos S1 Controller App or S2 App running on user computers, smartphones, or tablets (the

 7 “Accused ’375 Products”) in violation of 35 U.S.C. Sections 271(a)-(b). On information and

 8 belief, the Accused ’375 Products satisfy all claim limitations of the Asserted ’375 Claims at the

 9 time of their importation into and/or sale in the United States.

10          58.     Sonos had actual knowledge of the ’375 patent or was willfully blind to its

11 existence at least as early as November 12, 2018, and no later than the filing of this action.

12          59.     Sonos directly infringes the Asserted ’375 Claims by making, using, offering to

13 sell, or selling the Accused ’375 Products in the United States and by importing the Accused ’375

14 Products into the United States in violation of 35 U.S.C. Section 271(a). Sonos infringes at least

15 claim 1 of the ’375 patent for at least the following reasons:

16          60.     To the extent the preamble is limiting, the Accused ’375 Products are configured to

17 include computer-implemented methods performed by at least one processor to synchronize

18 bookmarks among devices. For example, on information and belief, the Sonos S1 Controller App

19 and S2 App are application programs, which may be stored into the memory of a smartphone,

20 laptop, or computer device such that the first instance of the Sonos Controller application is

21 capable of being executed by the device by using a processor. On information and belief, the

22 computer-implemented method of claim 1 is performed by Sonos for at least internal

23 development, testing and development purposes.

24          61.     On information and belief, the Accused ’375 Products are configured to identify a

25 user. For example, on information and belief, the Sonos S1 Controller App and S2 App are

26 application programs that requires a user log-in that identifies the user.

27          62.     On information and belief, the Accused ’375 Products are configured to receive

28 user input from the user through an interface of a client device, the user input indicating a

                                                      -14-                             Case No. 3:20-CV-3845
                                                                                                COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 15 of 28




 1 modification to a set of favorite items for the user. For example, on information and belief, the

 2 Sonos S1 Controller App or S2 App receives user input indicating a modification to a favorite

 3 item, such as designating a music track as a “favorite,” using the interface of the application that is

 4 running on a smartphone, laptop, or computer device.

 5          63.     On information and belief, the Accused ’375 Products are configured to, in

 6 response to receiving the user input, modify the set of favorite items stored for the user in a client-

 7 side storage of the client device, the modification to the set of favorite items initiating a

 8 synchronization process to synchronize the set of favorite items modified responsive to the user

 9 input with a server-side storage system configured to synchronize favorite items for the user with

10 one or more other client devices, the server-side storage system remote from the client-side

11 storage. For example, on information and belief, a first instance of the Sonos S1 Controller App

12 or S2 App utilize a Sonos Music API for communication and authentication with a streaming

13 music provider server and synchronization of certain user parameters, such as “favorite” tracks

14 associated with the user and stored in the server-side storage of the server.

15          64.     On information and belief, the Accused ’375 Products are configured to present

16 through a single interface of the client device, in response to a query from the user, a combined

17 search results set generated via one or more search sub-processes, the combined search results set

18 including at least two of: one or more favorite items from the set of favorite items synchronized

19 for the user; one or more search results from a first global index; or one or more search results

20 from a second global index. For example, on information and belief, the Sonos Controller

21 application includes a graphical user interface with a single search functionality for searching

22 across multiple connected music content providers. This search functionality may, for example,

23 return music tracks responsive to a search string entered by the user, provide a set of matching

24 results generated from a combination of each of (i) a search of the synchronized list of the user’s

25 “favorite” tracks; (ii) a search of a global library from a first music streaming service; and/or (iii) a

26 search of a global library from a second music streaming service.

27          65.     Sonos actively, knowingly, and intentionally induces the infringement of the

28 Asserted ’375 Claims by actively encouraging others to make, use, offer to sell, or sell the

                                                       -15-                             Case No. 3:20-CV-3845
                                                                                                 COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 16 of 28




 1 Accused ’375 Products in the United States and/or import the Accused ’375 Products into the

 2 United States in violation of 35 U.S.C. Section 271(b). Sonos knows (or should know) that its

 3 actions will induce users of the Accused ’375 Products to directly infringe the Asserted ’375

 4 Claims. Those users then directly infringe the Asserted ’375 Claims. For example, Sonos

 5 promotes and advertises the use of the Accused ’375 Products, including Sonos’ software

 6 application for iOS, Android, and desktops, that are used with Sonos’ products like the Sonos One,

 7 One SL, Five, Play:1, Play:3, Play:5, Playbar, Playbase, Beam, Arc, Move, Connect:Amp, Amp,

 8 Connect, Port, and Sub products to directly infringe the Asserted ’375 patent on its website

 9 (https://www.sonos.com/en-us/home, Exhibit 4) and in other promotional materials like user

10 manuals and user guides. Sonos advertises to and instructs its customers and potential customers

11 to set up and control one or more of Sonos’ products, like the Sonos One, One SL, Five, Play:1,

12 Play:3, Play:5, Playbar, Playbase, Beam, Arc, Move, Connect:Amp, Amp, Connect, Port, and Sub

13 products, by using the Accused ’375 Products, including Sonos’ software application for iOS,

14 Android, and desktops. Sonos further advertises to and instructs its customers’ use of the Asserted

15 ’375 Claims by registering a Sonos product to access music content providers and select

16 “favorites” of content provided by these providers. See, e.g., Sonos Website “Listen Your Way”

17 (https://www.sonos.com/en-us/listen-your-way), Exhibit 5; Sonos Website “Easy to Use”

18 (https://www.sonos.com/en-us/easy-to-use), a true and correct copy of which is attached as

19 Exhibit 13.

20          66.    By instructing its customers and potential customers to use the Accused ’375

21 Products to control the Sonos products, including playing music content and tagging favorites or

22 selecting favorite items, Sonos induces its customers and potential customers to use the Accused

23 ’375 Products to control music content services and play music content on the Sonos products by

24 selecting favorite items, editing a playlist, and synchronizing favorite songs. See, e.g., Sonos

25 Website “Easy to Use” (https://www.sonos.com/en-us/easy-to-use), Exhibit 13; Sonos Website

26 “Add a music service to Sonos” (https://support.sonos.com/s/article/2757?language=en_US),

27 Exhibit 9; Sonos Website “Spotify and Sonos”

28 (https://support.sonos.com/s/article/1153?language=en_US), a true and correct copy of which is

                                                     -16-                            Case No. 3:20-CV-3845
                                                                                              COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 17 of 28




 1 attached as Exhibit 14; Sonos Website “Napster and Sonos”

 2 (https://support.sonos.com/s/article/1579?language=en_US), a true and correct copy of which is

 3 attached as Exhibit 15; Sonos Website “Remove a music service account from Sonos”

 4 (https://support.sonos.com/s/article/2853?language=en_US), a true and correct copy of which is

 5 attached as Exhibit 25; Sonos Website “Add favorite to My Sonos”

 6 (https://support.sonos.com/s/article/3547?language=en_US), a true and correct copy of which is

 7 attached as Exhibit 26. Based on these instructions by Sonos, users of the Accused ’375 Products

 8 directly infringe the Asserted ’375 Claims. See, e.g., Sonos Website “Easy to Use”

 9 (https://www.sonos.com/en-us/easy-to-use), Exhibit 13; Sonos Website “Add a music service to

10 Sonos” (https://support.sonos.com/s/article/2757?language=en_US), Exhibit 9; Sonos Website

11 “Spotify and Sonos” (https://support.sonos.com/s/article/1153?language=en_US), Exhibit 14;

12 Sonos Website “Napster and Sonos” (https://support.sonos.com/s/article/1579?language=en_US),

13 Exhibit 15; Sonos Website “Remove a music service account from Sonos”

14 (https://support.sonos.com/s/article/2853?language=en_US), Exhibit 25; Sonos Website “Add

15 favorite to My Sonos” (https://support.sonos.com/s/article/3547?language=en_US), Exhibit 26.

16          67.     Sonos contributorily infringes the Asserted ’375 Claims by offering to sell or

17 selling within the United States or importing into the United States the Accused ’375 Products

18 (where each of the Accused ’375 Products is or contains a component of a patented machine,

19 manufacture, combination or composition, or a material or apparatus for use in practicing a

20 patented process, constituting a material part of the invention), knowing the same to be especially

21 made or especially adapted for use in infringing the ’375 patent, and not a staple article or

22 commodity of commerce suitable for substantial noninfringing use in violation of 35 U.S.C.

23 Section 271(c).

24          68.     Sonos’ infringement of the ’375 patent has been willful and deliberate because it

25 knew or should have known about the ’375 patent and the infringement of that patent no later than

26 November 12, 2018 but acted despite an objectively high likelihood that such acts would result in

27 infringement of the patent.

28

                                                      -17-                            Case No. 3:20-CV-3845
                                                                                               COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 18 of 28




 1          69.     As the direct and proximate result of Sonos’ conduct, Google has suffered and, if

 2 Sonos’ conduct is not stopped, will continue to suffer, competitive harm, irreparable injury, and

 3 damages in an amount to be proven at trial. Because Google’s remedy at law is inadequate,

 4 Google seeks, in addition to damages, permanent injunctive relief. Google’s business operates in

 5 a competitive market and will continue suffering irreparable harm absent injunctive relief.

 6                                    FOURTH CAUSE OF ACTION
 7                                (Infringement of Patent No. 7,065,206)
 8          70.     Google incorporates all of the above paragraphs as though fully set forth herein.

 9          71.     U.S. Patent No. 7,065,206, titled “Method and Apparatus for Adaptive Echo and

10 Noise Control,” was duly and lawfully issued by the United States Patent and Trademark Office

11 on June 20, 2006. A true and correct copy of the ’206 patent is attached to this Complaint as

12 Exhibit 16.

13          72.     Google is the owner by assignment of all rights, title, and interest in the ’206

14 patent, including the right to bring this suit for past and future damages and/or injunctive relief.

15          73.     The ’206 patent is valid and enforceable.

16          74.     Sonos infringes one or more claims of the ’206 patent, including but not limited to

17 claim 9 (the “Asserted ’206 Claims”) directly and/or indirectly via induced infringement and/or by

18 contributory infringement. Sonos infringes the Asserted ’206 Claims by making, using,

19 importing, selling for importation, and/or selling after importation into the United States at least

20 the Sonos One, Beam, Arc, and Move products (the “Accused ’206 Products”) in violation of 35

21 U.S.C. Sections 271(a)-(b). On information and belief, the Accused ’206 Products satisfy all

22 claim limitations of the Asserted ’206 Claims at the time of their importation into and/or sale in

23 the United States.

24          75.     Sonos had knowledge of the ’206 patent by no later than the filing of this action.

25          76.     Sonos directly infringes the Asserted ’206 Claims by making, using, offering to

26 sell, or selling the Accused ’206 Products in the United States and by importing the Accused ’206

27 Products into the United States in violation of 35 U.S.C. Section 271(a). Sonos infringes at least

28 claim 9 of the ’206 patent for at least the following reasons:

                                                       -18-                            Case No. 3:20-CV-3845
                                                                                                COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 19 of 28




 1          77.    To the extent the preamble is limiting, the Accused ’206 Products each constitute

 2 an electronic device.

 3          78.    On information and belief, the Accused ’206 Products each comprise an audio

 4 input configured to receive a received signal. For example, upon information and belief, the

 5 Accused ’206 Products each have a far field microphone array and associated audio processing

 6 circuitry to receive and capture sounds such as a user’s voice.

 7          79.    On information and belief, the Accused ’206 Products each comprise an audio

 8 output configured to output an output signal. For example, upon information and belief, the

 9 Accused ’206 Products each have multiple speakers and associated circuitry for outputting audio.

10          80.    On information and belief, the Accused ’206 Products each comprise a transceiver

11 configured to transmit a transmitted signal. For example, upon information and belief, the

12 Accused ’206 Products each have wired and wireless networking capabilities, and that

13 functionality is implemented in processors and related circuitry that includes a transceiver (or

14 transceivers) to send and receive data.

15          81.    On information and belief, the Accused ’206 Products each comprise an adaptive

16 echo and noise control system coupled to the audio input, the audio output, and the transceiver, the

17 adaptive echo and noise control system. For example, upon information and belief, the Accused

18 ’206 Products each use echo cancellation and noise suppression to facilitate voice capture, and that

19 echo cancellation and noise suppression functionality is implemented in hardware and/or software

20 operating on one or more processors that are coupled to the audio input circuitry, audio output

21 circuitry, and the transceiver.

22          82.    On information and belief, the Accused ’206 Products each comprise an adaptive

23 echo and noise control system including an echo canceller. For example, upon information and

24 belief, the Accused ’206 Products each use echo cancellation functionality implemented in

25 hardware and/or software operating on one or more processors to facilitate voice capture.

26          83.    On information and belief, the Accused ’206 Products each comprise an adaptive

27 echo and noise control system including a noise suppressor. For example, upon information and

28

                                                     -19-                            Case No. 3:20-CV-3845
                                                                                              COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 20 of 28




 1 belief, the Accused ’206 Products each use noise suppression functionality implemented in

 2 hardware and/or software operating on one or more processors to facilitate voice capture.

 3           84.     On information and belief, the adaptive echo and noise control system of the

 4 Accused ’206 Products is configured to adaptively determine an order of echo cancellation and

 5 noise suppression based on an amount of noise in the received signal to generate a desired signal.

 6 For example, upon information and belief, the Accused ’206 Products each use echo cancellation

 7 noise suppression functionality to facilitate voice capture, and the products adaptively determine

 8 whether to use echo cancellation and noise suppression, and the order in which to perform those

 9 functions, based on various factors and conditions, including the amount of noise in the received

10 signal.

11           85.     On information and belief, the adaptive echo and noise control system of the

12 Accused ’206 Products is further configured to send the desired signal to the transceiver. For

13 example, upon information and belief, after noise control and echo cancellation is applied to the

14 captured audio signals, the conditioned audio signal is ultimately sent to the Ethernet or Wi-Fi

15 module of the Accused ’206 Products for transmission to a third party service for voice command

16 interpretation.

17           86.     Sonos actively, knowingly, and intentionally induces the infringement of the

18 Asserted ’206 Claims by actively encouraging others to make, use, offer to sell, or sell the

19 Accused ’206 Products in the United States and/or import the Accused ’206 Products into the

20 United States in violation of 35 U.S.C. Section 271(b). Sonos knows (or should know) that its

21 actions will induce users of the Accused ’206 Products to directly infringe the Asserted ’206

22 Claims. Those users then directly infringe the Asserted ’206 Claims, and Sonos instructs those

23 users to perform all required elements of the ‘206 claims using the Sonos device, before any third-

24 party voice control service receives the user’s voice input. For example, Sonos promotes and

25 advertises on its website (https://www.sonos.com/) the use of voice control with the Accused ’206

26 Products. In addition, Sonos instructs customers and potential customers on how to set up and use

27 voice control with the Accused ’206 Products via support articles and instructional videos on its

28 website. See, e.g., “Add voice services to Sonos”

                                                      -20-                           Case No. 3:20-CV-3845
                                                                                              COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 21 of 28




 1 (https://support.sonos.com/s/article/3550?language=en_US), a true and correct copy of which is

 2 attached as Exhibit 17; see also “Control Sonos with Amazon Alexa”

 3 (https://support.sonos.com/s/article/3514?language=en_US), a true and correct copy of which is

 4 attached as Exhibit 18 (instructing users to employ voice control for music playback, including

 5 “play,” “pause,” “stop,” “skip,” “louder,” “quieter”). Based on Sonos’ instructions, users of the

 6 Accused ’206 Products directly infringe the Asserted ’206 Claims. When a customer or potential

 7 customer uses his or her voice to operate the Accused ’206 Products, the user causes an audio

 8 input (e.g., microphone) to “receive a received signal” (e.g., customer’s voice), which then causes

 9 an audio output (e.g., speaker) of these products “to output an output signal” (e.g., play music).

10 When the Accused ’206 Products receive a signal via an audio input, they perform “adaptive noise

11 suppression” on the input signal. See Sonos Website, “Sonos unveils smart speaker with support

12 for multiple voice services,” Oct. 4, 2017 (https://www.sonos.com/en-us/newsroom/sonos-unveils-

13 smart-speaker-with-support-for-multiple-voice-services), a true and correct copy of which is

14 attached as Exhibit 19; see also Sonos Website, “Meet Sonos Beam – The world’s most versatile

15 smart speaker for both TV and Music,” June 6, 2018 (https://www.sonos.com/en-

16 us/newsroom/meet-sonos-beam), a true and correct copy of which is attached as Exhibit 20.

17 Furthermore, the Accused ’206 Products also employ “echo cancellation technology” on a user’s

18 captured voice so that they can “still hear [the voice] over the music.” See Sonos Community,

19 Introducing the New Sonos One, Oct. 3, 2017 (https://en.community.sonos.com/announcements-

20 228985/introducing-the-new-sonos-one-6791304), a true and correct copy of which is attached as

21 Exhibit 21. After the user’s voice input has been processed pursuant to the inventions of the ’206

22 patent, it is then transmitted via a transceiver to a voice assistant.

23          87.     Sonos contributorily infringes the Asserted ’206 Claims by offering to sell or

24 selling within the United States, or importing into the United States, the Accused ’206 Products

25 (where each of the Accused ’206 Products is or contains a component of a patented machine,

26 manufacture, combination or composition, or a material or apparatus for use in practicing a

27 patented process, constituting a material part of the invention), knowing the same to be especially

28 made or especially adapted for use in infringing the ’206 patent, and not a staple article or

                                                        -21-                          Case No. 3:20-CV-3845
                                                                                               COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 22 of 28




 1 commodity of commerce suitable for substantial noninfringing use in violation of 35 U.S.C.

 2 Section 271(c).

 3          88.     Sonos’ continued infringement of the ’206 patent is willful and deliberate because

 4 it knows of the ’206 patent and the infringement of that patent no later than the filing of this

 5 action, but continues to act despite an objectively high likelihood that such acts will result in

 6 infringement of the patent.

 7          89.     As the direct and proximate result of Sonos’ conduct, Google has suffered and, if

 8 Sonos’ conduct is not stopped, will continue to suffer, competitive harm, irreparable injury, and

 9 damages in an amount to be proven at trial. Because Google’s remedy at law is inadequate,

10 Google seeks, in addition to damages, permanent injunctive relief. Google’s business operates in

11 a competitive market and will continue suffering irreparable harm absent injunctive relief.

12                                     FIFTH CAUSE OF ACTION
13                                (Infringement of Patent No. 10,229,586)
14          90.     Google incorporates all of the above paragraphs as though fully set forth herein.

15          91.     U.S. Patent No. 10,229,586, titled “Relaying Communications in a Wireless Sensor

16 System,” was duly and lawfully issued by the United States Patent and Trademark Office on

17 March 12, 2019 and assigned to Google. A true and correct copy of the ’586 patent is attached to

18 this Complaint as Exhibit 22.

19          92.     Google is the owner of all rights, title, and interest in the ’586 patent, including the

20 right to bring this suit for past and future damages and/or injunctive relief.

21          93.     The ’586 patent is valid and enforceable.

22          94.     Sonos infringes one or more claims of the ’586 patent, including but not limited to

23 claim 1 (the “Asserted ’586 Claims”), directly and/or indirectly via induced infringement and/or

24 by contributory infringement. Sonos infringes the Asserted ’586 Claims by making, using,

25 importing, selling for importation, and/or selling after importation into the United States at least

26 the Sonos One, One SL, Play:1, Play:3, Play:5, Playbar, Playbase, Beam, Move, Connect:Amp,

27 Amp, Connect, Port, and Sub products (the “Accused ’586 Products”) in violation of 35 U.S.C.

28 Sections 271(a)-(b). On information and belief, the Accused ’586 Products satisfy all claim

                                                       -22-                              Case No. 3:20-CV-3845
                                                                                                  COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 23 of 28




 1 limitations of the Asserted ’586 Claims at the time of their importation into and/or sale in the

 2 United States.

 3          95.     Sonos had knowledge of the ’586 patent by no later than the filing of this action.

 4          96.     Sonos directly infringes the Asserted ’586 Claims by making, using, offering to

 5 sell, or selling the Accused ’586 Products in the United States and by importing the Accused ’586

 6 Products into the United States in violation of 35 U.S.C. Section 271(a). Sonos infringes at least

 7 claim 1 of the ’586 patent for at least the following reasons:

 8          97.     To the extent the preamble is limiting, the Accused ’586 Products each constitute

 9 an audio-enabled wireless device configured for bidirectional wireless communication in a

10 wireless mesh network. For example, upon information and belief, the Accused ’586 Products

11 each include an audio-enabled wireless device that can connect to a WiFi network or to other

12 Sonos products, including one connected via Ethernet port directly to a router.

13          98.     On information and belief, the Accused ’586 Products each comprise a controller

14 operatively coupled to a wireless transceiver, an audio output element, and a reset element. For

15 example, upon information and belief, the Accused ’586 Products each comprise a

16 microprocessor, memory, and other hardware components typically found in computers,

17 smartphones, and related hardware. On information and belief, the Accused ’586 Products each

18 comprise a wireless transceiver enabling wireless connection to WiFi and other Sonos products

19 propagating a mesh network (e.g., SonosNet). On information and belief, the Accused ’586

20 Products each comprise an audio output element, such as, for example, a speaker and/or amplifier

21 configured to output music. On information and belief, the Accused ’586 Products each comprise

22 a reset element (e.g., join button) that allow for a reset of the Accused ’586 Products to factory

23 settings.

24          99.     On information and belief, the Accused ’586 Products each comprise a controller

25 configured to receive a communication packet using the wireless transceiver, the communication

26 packet including a preamble portion, an identification code portion, a data payload portion, and an

27 integrity portion. For example, upon information and belief, the Accused ’586 Products each

28 transmit and receive data packets using transport methods including HTTP, HTTPS, MMS, and

                                                      -23-                            Case No. 3:20-CV-3845
                                                                                               COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 24 of 28




 1 RTSP, and use typical data packets for these transport methods that include multiple portions,

 2 such as a preamble portion, an identification code portion, a data payload portion, and an integrity

 3 portion. On information and belief, the Accused ’586 Products transmit and receive the

 4 communication packet using a wireless mesh network, such as Sonos’ SonosNet, and use the

 5 identification code portion to designate different Sonos products that are, for example, part of a

 6 group formed within a “household.”

 7          100.    On information and belief, the Accused ’586 Products each comprise a controller

 8 configured to compare at least the identification code portion of the received communication

 9 packet to a table of identifiers stored in the audio-enabled wireless device. For example, upon

10 information and belief, the Accused ’586 Products create a mesh network by using identifiers that

11 only allow for “secure, AES-encrypted” connections with the Sonos products in a “household.”

12 On information and belief, the Accused ’586 Products use the NTP Protocol to send information

13 between the Sonos products within the “household” by comparing the identifier of each Sonos

14 product to the table of identifiers for the “household,” and can further use these identifiers to send

15 information to products belonging to one or more groups within that “household.” On information

16 and belief, the Accused ’586 Products authorize and integrate into a “household” by using the

17 Sonos user’s account information to confirm the device is approved for communication within the

18 group.

19          101.    On information and belief, the Accused ’586 Products each comprise a controller

20 configured to, based on the comparison of the identification code portion of the received

21 communication packet to an entry in the table of identifiers stored in the audio-enabled wireless

22 device, determine to relay the communication packet to another audio-enabled wireless device.

23 For example, upon information and belief, the Accused ’586 Products use the NTP Protocol to

24 compare the identification code portion of a received communication packet to the table of

25 identifiers for the Sonos products in the “household” to determine whether the packet should be

26 transmitted to another Sonos product in the “household”—for example, a Sonos product that is

27 part of a group formed within the “household.”

28

                                                      -24-                             Case No. 3:20-CV-3845
                                                                                                COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 25 of 28




 1          102.   On information and belief, the Accused ’586 Products each comprise a controller

 2 configured to relay the communication packet to the other audio-enabled wireless device. For

 3 example, upon information and belief, the Accused ’586 Products each have a controller that

 4 communicates with, or relays data to, other Sonos products within the “household,” or a group

 5 formed within the “household,” via the mesh network

 6          103.   Sonos actively, knowingly, and intentionally induces the infringement of the

 7 Asserted ’586 Claims by actively encouraging others to make, use, offer to sell, or sell the

 8 Accused ’586 Products in the United States and/or import the Accused ’586 Products into the

 9 United States in violation of 35 U.S.C. Section 271(b). Sonos knows (or should know) that its

10 actions will induce users of the Accused ’586 Products to directly infringe the Asserted ’586

11 Claims. Those users then directly infringe the Asserted ’586 Claims. For example, Sonos

12 promotes and advertises the use of the Accused ’586 Products, including the Sonos One, One SL,

13 Five, Play:1, Play:3, Play:5, Playbar, Playbase, Beam, Arc, Move, Connect:Amp, Amp, Connect,

14 Port and Sub products, to directly infringe the Asserted ’586 Claims on its website

15 (https://www.sonos.com/en-us/home, Exhibit 4) and in other promotional materials like user

16 manuals and user guides. Sonos advertises to and instructs its customers and potential customers

17 to purchase and set up one or more of the Accused ’586 Products to directly infringe the Asserted

18 ’586 Claims by creating a household with connected Accused ’586 Products to “[l]isten in any or

19 every room” to music or other content by “group[ing] all your speakers to play music in sync.”

20 Sonos Website “Listen Your Way” (https://www.sonos.com/en-us/listen-your-way), Exhibit 5.

21 Sonos also instructs its customers and potential customers to connect the Accused ’586 Products

22 in a mesh network called SonosNetTM. See, e.g., Sonos System Overview at 7-10 (Oct. 20, 2014)

23 (https://musicpartners.sonos.com/sites/default/files/Sonos%20System%20Overview.pdf), a true

24 and correct copy of which is attached as Exhibit 23; Sonos User Guide at 3, 6, 88 (Sept. 2019)

25 (https://www.sonos.com/support/en/pdfs/sonos-user-guide.pdf), Exhibit 3.

26          104.   By instructing its customers and potential customers, for example, to create

27 groupings of the Accused ’586 Products in a household mesh network, Sonos induces its

28 customers and potential customers to transmit data between the Accused ’586 Products within the

                                                     -25-                            Case No. 3:20-CV-3845
                                                                                              COMPLAINT
           Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 26 of 28




 1 mesh network by playing music or other content on the Accused ’586 Products. Sonos Website

 2 “Listen Your Way” (https://www.sonos.com/en-us/listen-your-way), Exhibit 5. Sonos also

 3 provides customer support on its website where Sonos employees instruct customers to directly

 4 infringe the Asserted ’586 Claims by joining the Accused ’586 Products in a group to play music.

 5 Sonos Support Website, “Group and ungroup rooms”, (support.sonos.com/s/article/3391), a true

 6 and correct copy of which is attached as Exhibit 24. Sonos also provides customer support

 7 regarding how its devices are associated with specific “Sonos ID” codes that correspond to

 8 specific wireless networks. See, e.g., Sonos Community, Move: Using across multiple Sonos

 9 systems, January 12, 2020 (https://en.community.sonos.com/advanced-setups-229000/move-

10 using-across-multiple-sonos-systems-6835368), Exhibit 6. Based on these instructions by Sonos,

11 users of the Accused ’586 Products directly infringe the Asserted ’586 Claims.

12          105.    Sonos contributorily infringes the Asserted ’586 Claims by offering to sell or

13 selling within the United States or importing into the United States the Accused ’586 Products

14 (where each of the Accused ’586 Products is or contains a component of a patented machine,

15 manufacture, combination or composition, or a material or apparatus for use in practicing a

16 patented process, constituting a material part of the invention), knowing the same to be especially

17 made or especially adapted for infringing the ’586 patent, and not a staple article or commodity of

18 commerce suitable for substantial noninfringing use in violation of 35 U.S.C. Section 271(c).

19          106.    Sonos’ continued infringement of the ’586 patent is willful and deliberate because

20 it knows of the ’586 patent and the infringement of that patent no later than the filing of this

21 action, but continues to act despite an objectively high likelihood that such acts will result in

22 infringement of the patent.

23          107.    As the direct and proximate result of Sonos’ conduct, Google has suffered and, if

24 Sonos’ conduct is not stopped, will continue to suffer, competitive harm, irreparable injury, and

25 damages in an amount to be proven at trial. Because Google’s remedy at law is inadequate,

26 Google seeks, in addition to damages, permanent injunctive relief. Google’s business operates in

27 a competitive market and will continue suffering irreparable harm absent injunctive relief.

28

                                                      -26-                             Case No. 3:20-CV-3845
                                                                                                COMPLAINT
        Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 27 of 28




 1                                   PRAYER FOR RELIEF
 2       WHEREFORE, Google respectfully requests the following relief:

 3       A.    Judgment in Google’s favor and against Sonos on all causes of action alleged

 4             herein;

 5       B.    Damages in an amount to be further proven at trial, including trebling of all

 6             damages awarded with respect to infringement of the U.S. Patent Nos. 7,899,187,

 7             8,583,489, 10,140,375, 7,065,206, and 10,229,586;

 8       C.    An injunction prohibiting further infringement of the Asserted Patents by Sonos;

 9       D.    Judgment that this is an exceptional case;

10       E.    Costs of suit incurred herein;

11       F.    Prejudgment interest;

12       G.    Attorneys’ fees and costs; and

13       H.    Such other and further relief as the Court may deem to be just and proper.

14

15 DATED: June 11, 2020                     QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
16

17

18                                              By          /s/ Charles K. Verhoeven
                                                     Charles K. Verhoeven
19                                                   Attorneys for GOOGLE LLC
20

21

22

23

24

25

26

27

28

                                                     -27-                          Case No. 3:20-CV-3845
                                                                                            COMPLAINT
          Case 3:20-cv-03845 Document 1 Filed 06/11/20 Page 28 of 28




 1                                    DEMAND FOR JURY TRIAL
 2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Google respectfully

 3 demands a trial by jury on all issues triable by jury.

 4

 5 DATED: June 11, 2020                         QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
 6

 7

 8                                                By          /s/ Charles K. Verhoeven
                                                       Charles K. Verhoeven
 9                                                     Attorneys for GOOGLE LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -28-                          Case No. 3:20-CV-3845
                                                                                              COMPLAINT
